As filed with the Securities and Exchange Commission on August 12, 2009 1933 Act File No. 333-160146 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 1 x EATON VANCE MUNICIPALS TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. This Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Class A, Class B and Class C shares of Beneficial Interest of Eaton Vance National Municipals Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Two International Place Boston, Massachusetts ^ ^ August 12 , 2009 Dear Shareholder: We cordially invite you to attend a joint Special Meeting of Shareholders of Eaton Vance Hawaii Municipals Fund (HI Fund), Eaton Vance Mississippi Municipals Fund (MS Fund) and Eaton Vance West Virginia Municipals Fund (WV Fund) (collectively, the State Funds) on September 25, 2009 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the State Funds into corresponding shares of Eaton Vance National Municipals Fund (the National Fund) (the Reorganization). The HI Fund is a series of Eaton Vance Municipals Trust II, and the MS Fund, the WV Fund and the National Fund are each a series of Eaton Vance Municipals Trust (collectively, the Trusts). The investment objective ^ of each Fund is to provide current income exempt from regular federal income tax and, in the case of the State Funds, from particular state and local income or other taxes. The investment policies of each Fund are substantially similar. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Boards of Trustees have determined that it is in the best interests of the State Funds and the National Fund if the State Funds are merged into the National Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger, more diversified fund with ahigher yield and distribution rate and lower expense ratio as described herein. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the State Funds do need your vote. You can vote by mail ^ or by telephone , ^ as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the State Funds avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday , 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, Sincerely, / s/ Robert B MacIntosh /s/ Cynthia J. Clemson Robert B. MacIntosh Cynthia J. Clemson President President Eaton Vance Municipals Trust Eaton Vance Municipals Trust II Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone ^ by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND Two International Place Boston, Massachusetts ^ NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To Be Held September 25, 2009 A joint Special Meeting of Shareholders of Eaton Vance Hawaii Municipals Fund, Eaton Vance Mississippi Municipals Fund and Eaton Vance West Virginia Municipals Fund (collectively, the State Funds) will be held at the principal office of the State Funds, Two International Place, Boston, Massachusetts 02110, on Friday, September 25, 2009 at 2:00 P.M. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of each State Fund into corresponding shares of Eaton Vance National Municipals Fund (the National Fund). The Plan provides for the transfer of all of the assets and liabilities of each State Fund to the National Fund in exchange for corresponding shares of the National Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Municipals Trust and Eaton Vance Municipals Trust II (collectively, the Trusts). The Boards of Trustees of the Trusts have fixed the close of business on July 17, 2009 as the record date for the determination of the shareholders of each State Fund entitled to notice of, and to vote at, the joint meeting and any adjournments or postponements thereof. By Order of the Boards of Trustees, /s/ Maureen A. Gemma Maureen A. Gemma Secretary Eaton Vance Municipals Trust Eaton Vance Municipals Trust II ^ August 12 , 2009 Boston, Massachusetts IMPORTANT Shareholders can help the Boards of Trustees of the State Funds avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone ^ . The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE MISSISSIPPI MUNICIPALS FUND EATON VANCE WEST VIRGINIA MUNICIPALS FUND By And In Exchange For Shares of EATON VANCE NATIONAL MUNICIPALS FUND Two International Place Boston, Massachusetts 02110 ^ August 12 , 2009 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the joint Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Hawaii Municipals Fund (HI Fund), Eaton Vance Mississippi Municipals Fund (MS Fund) and Eaton Vance West Virginia Municipals Fund (WV Fund) (collectively, the State Funds) on September 25, 2009 ^ at 2:00 p.m., Eastern Time, at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of the State Funds and a Prospectus of Eaton Vance National Municipals Fund (the National Fund). The State Funds and the National Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. The HI Fund is a series of Eaton Vance Municipals Trust II, and the MS Fund, WV Fund and National Fund are each a series of Eaton Vance Municipals Trust (collectively, the Trusts). The Trusts are each Massachusetts business trusts registered as open-end management investment companies. Proxy cards are enclosed with the foregoing Notice of a joint Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the joint Special Meeting. Shareholders also may vote by telephone ^ . The proxy is solicited on behalf of the Boards of Trustees of the Trusts (the Boards or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of each class of shares of each State Fund into a corresponding class of shares of the National Fund (the Reorganization). The Form of Agreement and Plan of Reorganization for each Fund (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of ^ the State Fund to the National Fund in exchange for shares of the National Fund. Following the transfer, National Fund shares will be distributed to shareholders of each State Fund, ^ and each State Fund will be terminated. As a result, each shareholder of the State Funds will receive National Fund shares equal ^ to the value of such shareholders respective State Fund shares, in each case calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator ^ , The Altman Group, Inc., 60 East 42 nd Street, Suite 916, New York, NY 10165 , or by executing and delivering a later dated proxy, or by attending the joint ^ Special Meeting and voting the shares in person. Proxies voted by telephone ^ may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about ^ August 11 , 2009. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on July 17, 2009 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the joint ^ Special Meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each State Fund share held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of the National Fund dated February 1, 2009 (the National Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated ^ August 12 , 2009 that relates to this Proxy Statement/Prospectus and contains additional information about the National Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus of the HI Fund dated June 1, 2009 and the Prospectus of the MS Fund and the WV Fund dated February 1, 2009 (the State Funds Prospectuses), the Statement of Additional Information of the HI Fund dated June 1, 2009, and the Statement of Additional Information of the MS Fund and the WV Fund dated February 1, 2009 (the State Funds SAIs) and the Statement of Additional Information of the National Fund dated February 1, 2009 ^ (the National Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for HI Fund (dated January 31, 2009), MS Fund, WV Fund and National Fund (dated September 30, 2008), and the Semiannual Reports to Shareholders dated March 31, 2009 for MS Fund, WV Fund and the National Fund have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday , 8:00 am to 6:00 pm Eastern time. ^ Copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday , 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the State Funds and the National Fund. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION ^ 5 INFORMATION ABOUT THE REORGANIZATION ^ 7 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE STATE FUNDS COMPARE TO THAT OF THE NATIONAL FUND? 13 PRINCIPAL RISK FACTORS ^ 15 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS ^ 16 INFORMATION ABOUT THE FUNDS ^ 16 VOTING INFORMATION ^ 17 DISSENTERS RIGHTS ^ 19 NATIONAL FUND FINANCIAL HIGHLIGHTS ^ 20 HI FUND FINANCIAL HIGHLIGHTS ^ 22 MS FUND FINANCIAL HIGHLIGHTS ^ 24 WV FUND FINANCIAL HIGHLIGHTS ^ 26 EXPERTS ^ 28 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the Trusts have approved the Plan for each State Fund , which provides for the transfer of all of the assets of ^ the State Fund to the National Fund in exchange for the issuance of National Fund shares and the assumption of ^ the State Funds liabilities by the National Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of ^ the State Fund at the joint Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the National Fund immediately after the Reorganization will be the same as the value of such shareholders account with his or her State Fund immediately prior to the Reorganization. Following the transfer, National Fund shares will be distributed to shareholders of the State Funds and the State Funds will be terminated. As a result of the Reorganization, each shareholder of the State Funds will receive full and fractional National Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of his or her State Fund. At or prior to the Closing, each State Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trusts as defined in the Investment Company Act of 1940, as amended (the 1940 Act ) (Independent Trustees ), have determined that the interests of existing shareholders of each Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of shareholders of each State Fund and the National Fund. Background for the Proposed Transaction . The Boards of Trustees of the Trusts considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce additional economies of scale and reduce the expense ratio for each State Funds shareholders, the Reorganization would be tax-free for federal income tax purposes, and State Fund shareholders are expected to receive higher yields and distribution rates as shareholders of the National Fund. Moreover, the Trustees considered that shareholders of each Fund would benefit from a larger fund with increased investment opportunities and flexibility by consolidating four funds that have substantially similar investment objectives and policies and that invest in similar securities. The Boards of Trustees of the Trusts believe that the proposed Reorganization is in the best interests of shareholders of each Fund and has recommended that each State Funds shareholders vote for the Reorganization. The reorganization of each of HI Fund, MS Fund and WV Fund into National Fund is a separate and independent transaction. Approval of the Reorganization by shareholders of any other State Fund is not required for either of HI Fund, MS Fund or WV Fund to consummate the Reorganization. Objectives, Restrictions and Policies . The State Funds and National Fund have substantially similar investment objectives and policies, with the exception of policies to avoid particular state income taxes. In addition, there are no material differences between the Funds fundamental and non-fundamental investment restrictions. While the National Fund is a diversified fund and has an investment restriction to that effect, the State Funds are registered as non-diversified funds. Fund Fees, Expenses and Services . National Fund (total net assets of approximately $5.1 billion as of March 31, 2009) is significantly larger than each State Fund (HI Fund, MS Fund and WV ^ Fund have net assets of approximately $16.5 million, $14.8 million and $26.6 million, respectively, as of March 31, 2009). As described below and excluding Interest Expense associated with inverse floater securities transactions , 1 National Fund has a lower total expense ratio than each State Fund ^ , which the State Funds shareholders are expected to benefit from ^ as a result of the Reorganization . National Fund offers classes of shares that correspond with the outstanding classes of shares of the State Funds. As a result of the Reorganization, shareholders of each class of shares of each respective State Fund would receive shares of the corresponding class of the National Fund. The privileges and services associated with the classes of National Fund are identical to their corresponding classes of each respective State Fund. Distribution Arrangements . National Fund offers classes of shares that correspond with the outstanding classes of shares of each State Fund. Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). As a result of the Reorganization, shareholders of each class of shares of each State Fund would receive shares of the corresponding class of the National Fund. Although the Funds have differing distribution and service fees, as described below, the sales charges, privileges and services associated with the classes of National Fund are identical to their corresponding classes of each State Fund. National Fund also offers Class I shares, which will not be involved in the Reorganization. Redemption Procedures and Exchange Privileges . The State Funds and the National Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The State Funds expect to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the State ^ Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the National Fund in liquidation of their ^ interests in ^ the State Fund s . Their tax basis in National Fund shares received in the Reorganization will be the same as their tax basis in their respective State Fund shares, and the tax holding period will be the same. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of any Fund. FUND EXPENSES Expenses shown are those for the year ended March 31, 2009 and on a pro forma basis giving effect to the Reorganization as of such date. For each State Fund, the pro forma expenses giving effect to only that one State Fund reorganizing into National Fund would be the same as the pro forma expenses stated below giving effect to all State Funds collectively reorganizing into National Fund. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None 2 Annual Fund Operating Expenses Class A Shares Pro Forma National Combined HI Fund MS Fund WV Fund Fund Fund Management Fees 0.15% 0.16% 0.21% 0.35% 0.35% Distribution and Service (12b-1 Fees) 0.20% 0.20% 0.20% 0.25% 0.25% Other Expenses (including Interest Expense) 0.72% 0.69% 0.48% 0.49% 0.49% Interest Expense 0.14% 0.05% 0.07% 0.41% 0.41% Other Expenses (excluding Interest Expense) 0.58% 0.64% 0.41% 0.08% 0.08% Total Annual Fund Operating Expenses* 1.07% 1.05% 0.89% 1.09% 1.09% * Class A Total Annual Fund Operating Expenses (excluding Interest Expense): 0.93% 1.00% 0.82% 0.68% 0.68% Class B Shares Pro Forma National Combined HI Fund MS Fund WV Fund Fund Fund Management Fees 0.15% 0.16% 0.21% 0.35% 0.35% Distribution and Service (12b-1 Fees) 0.95% 0.95% 0.95% 1.00% 1.00% Other Expenses (including Interest Expense) 0.72% 0.69% 0.48% 0.49% 0.49% Interest Expense 0.14% 0.05% 0.07% 0.41% 0.41% Other Expenses (excluding Interest Expense) 0.58% 0.64% 0.41% 0.08% 0.08% Total Annual Fund Operating Expenses* 1.82% 1.80% 1.64% 1.84% 1.84% * Class B Total Annual Fund Operating Expenses (excluding Interest Expense): 1.68% 1.75% 1.57% 1.43% 1.43% Class C Shares Pro Forma National Combined HI Fund MS Fund WV Fund Fund Fund Management Fees 0.15% 0.16% 0.21% 0.35% 0.35% Distribution and Service (12b-1 Fees) 0.95% 0.95% 0.95% 1.00% 1.00% Other Expenses (including Interest Expense) 0.72% 0.69% 0.48% 0.49% 0.49% Interest Expense 0.14% 0.05% 0.07% 0.41% 0.41% Other Expenses (excluding Interest Expense) 0.58% 0.64% 0.41% 0.08% 0.08% Total Annual Fund Operating Expenses* 1.82% 1.80% 1.64% 1.84% 1.84% * Class C Total Annual Fund Operating Expenses (excluding Interest Expense): 1.68% 1.75% 1.57% 1.43% 1.43% (1) The pro forma results of the merger are the same assuming any one State Fund merges into the National Fund or if all three State Funds merge into the National Fund. (2) The State Funds are authorized under their distribution plans to pay service fees up to 0.25% annually. Interest Expense represents the interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. (4) On a pro forma basis, National Funds total expense ratio decreases slightly (less than 0.01%). Example. This Example is intended to help you compare the cost of investing in the Pro Forma Combined Fund after the Reorganization with the costs of investing in the Funds without the Reorganization. The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of 3 your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. This Example assumes the Total Annual Fund Operating Expenses including the Interest Expense described above while the footnote below the table describes such costs excluding Interest Expense. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years HI Fund Class A $ 579 $ 799 $ 1,037 $ 1,719 Class B* $ 685 $ 973 $ 1,185 $ 1,940 Class C $ 285 $ 573 $ 985 $ 2,137 MS Fund Class A $ 577 $ 793 $ 1,027 $ 1,697 Class B* $ 683 $ 966 $ 1,175 $ 1,919 Class C $ 283 $ 566 $ 975 $ 2,116 WV Fund Class A $ 562 $ 745 $ 945 $ 1,519 Class B* $ 667 $ 917 $ 1,092 $ 1,743 Class C $ 267 $ 517 $ 892 $ 1,944 National Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 687 $ 979 $ 1,195 $ 1,962 Class C $ 287 $ 579 $ 995 $ 2,159 Pro Forma Combined Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 687 $ 979 $ 1,195 $ 1,962 Class C $ 287 $ 579 $ 995 $ 2,159 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years HI Fund Class A $ 579 $ 799 $ 1,037 $ 1,719 Class B* $ 185 $ 573 $ 985 $ 1,940 Class C $ 185 $ 573 $ 985 $ 2,137 MS Fund Class A $ 577 $ 793 $ 1,027 $ 1,697 Class B* $ 183 $ 566 $ 975 $ 1,919 Class C $ 183 $ 566 $ 975 $ 2,116 WV Fund Class A $ 562 $ 745 $ 945 $ 1,519 Class B* $ 167 $ 517 $ 892 $ 1,743 Class C $ 167 $ 517 $ 892 $ 1,944 National Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 Class B* $ 187 $ 579 $ 995 $ 1,962 Class C $ 187 $ 579 $ 995 $ 2,159 Pro Forma Combined Fund Class A $ 581 $ 805 $ 1,047 $ 1,741 4 Class B* $ 187 $ 579 $ 995 $ 1,962 Class C $ 187 $ 579 $ 995 $ 2,159 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 5 Excluding Interest Expense associated with inverse floater securities transactions, the cost of investing would be: HI Fund Class A shares: $565, $757, $965 and $1,564 for the 1 year, 3 year, 5 year and 10 year periods, respectively; Class B shares: $671, $930, $1,113 and $1,788 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Class C shares: $271, $530, $913 and $1,987 for the 1 year, 3 year, 5 year and 10 year periods, respectively; MS Fund Class A shares: $572, $778, $1,001 and $1,641 for the 1 year, 3 year, 5 year and 10 year periods, respectively; Class B shares: $678, $951, $1,149 and $1,864 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Class C shares: $278, $551, $949 and $2,062 for the 1 year, 3 year, 5 year and 10 year periods, respectively; WV Fund Class A shares : $555, $724, $908 and $1,440 for the 1 year, 3 year, 5 year and 10 year periods, respectively; Class B shares: $660, $896, $1,055 and $1,666 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Class C shares: $260, $496, $855 and $1,867 for the 1 year, 3 year, 5 year and 10 year periods, respectively; National Fund Class A shares: $541, $682, $836 and $1,281 for the 1 year, 3 year, 5 year and 10 year periods, respectively; Class B shares: $646, $852, $982 and $1,509 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Class C shares: $246, $452, $782 and $1,713 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Pro Forma Combined Fund Class A shares: $541, $682, $836 and $1,281 for the 1 year, 3 year, 5 year and 10 year periods, respectively; Class B shares: $646, $852, $982 and $1,509 for the 1 year, 3 year, 5 year and 10 year periods, respectively; and Class C shares: $246, $452, $782 and $1,713 for the 1 year, 3 year, 5 year and 10 year periods, respectively. If you did not redeem your Class B or Class C shares, your expenses would be as follows: HI Fund Class B shares: $171, $530 and $913 for the 1 year, 3 year and 5 year periods, respectively, and Class C shares: $171 for the 1 year period; MS Fund Class B shares: $178, $551 and $949 for the 1 year, 3 year and 5 year periods, respectively, and Class C shares: $178 for the 1 year period; WV Fund Class B shares: $160, $496 and $855 for the 1 year, 3 year and 5 year periods, respectively, and Class C shares: $160 for the 1 year period; National Fund Class B shares: $146, $452 and $782 for the 1 year, 3 year and 5 year periods, respectively, and Class C shares: $146 for the 1 year period; and Pro Forma Combined Fund Class B shares: $146, $452 and $782 for the 1 year, 3 year and 5 year periods, respectively, and Class C shares: $146 for the 1 year period. REASONS FOR THE REORGANIZATION The Reorganization has been considered by the ^ Boards of Trustees of the Trust s . In reaching the decision to recommend that the shareholders of the State Funds vote to approve the Reorganization, the Trustees, including the Independent Trustees ^ , concluded that the Reorganization would be in the best interests of each Funds shareholders and that the interests of existing shareholders would not be diluted as a consequence thereof. In making this determination, the Trustees considered a number of factors, including the following: Objectives, Restrictions and Policies. The State Funds and National Fund have substantially similar investment objectives and policies. One distinction in their investment policies is that the State Funds are required to invest at least 75% of their assets in investment grade obligations, while National Fund is required to invest at least 65% of its assets in investment grade obligations. Currently, however, National Fund has over 90% of its net assets invested in investment grade obligations. Investment grade obligations are those rated at least BBB by Standard & Poors Ratings Group (S&P) or Fitch Ratings (Fitch) or Baa by Moodys Investors Service, Inc. (Moodys). While the Funds have identical policies with respect to the maturity of the obligations they will acquire, the National Fund historically has had longer average durations and longer average maturities than the State Funds. Also, because of its much larger size than each of the State Funds, the National Fund has had more opportunities to invest in tender option bond investments than the State Funds. For these reasons, the National Fund may have a slightly higher risk profile than the State Funds. 6 The National Fund is broadly diversified with minimal concentration risk. In contrast, each State Funds portfolio is highly concentrated in obligations issued by issuers in its respective state. The Reorganization would substantially reduce each State Funds shareholders exposure to issuers in that state. The Funds fundamental and non-fundamental investment restrictions are substantially the same, although some are worded differently. As a fundamental investment restriction, National Fund is a diversified fund, while the State Funds are registered as non-diversified funds.  Effect on Fund Fees, Expenses and Services. The National Fund is significantly larger than each State Fund . As described above and excluding Interest Expense associated with inverse floater securities transactions, the National Fund has a lower total expense ratio than each State Fund ^ , which the ^ State Fund ^ shareholders are expected to benefit from as ^ a ^ result of the Reorganization . On a pro forma basis assuming the consummation of the Reorganization on March 31, 2009, the total fund expenses payable by former HI Fund, MS Fund and WV Fund shareholders (excluding Interest Expense as described above) would be 0.
